EXHIBIT 10.1



INTERCREDITOR AND STANDBY AGREEMENT



 

          This Intercreditor and Standby Agreement (the "Agreement") is made
effective as of the 4th day of September, 2008 (the "Effective Date") by and
between Execute Sports, Inc., a Nevada corporation ("Borrower"), and all other
Senior Lender(s) (as defined below) of Borrower.



RECITALS



          WHEREAS, the Borrower's outstanding Senior Debt (as defined below) is
secured by a perfected senior security interest in all of Borrower's assets more
particularly described on Exhibit A attached hereto and incorporated herein (the
"Collateral"); and



          WHEREAS, Borrower wishes to create additional senior security
interests in the Collateral so that Borrower may issue additional Senior Debt
for the payment or securing of any other obligation that Borrower, in its sole
and absolute discretion, decides is appropriate (subject to the restrictions
contained herein); and



          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the mutual
promises and covenants herein made, the parties hereto agree as follows:



          1.          Senior Lender(s) Defined.  For purposes of this Agreement
the term "Senior Lender(s)" shall mean any and all holders of Borrower's Senior
Debt now existing or hereafter incurred or created.



          "Senior Debt" means all indebtedness and other obligations, however
incurred (including obligations and/or indebtedness owed to employees, insiders
and/or affiliates of Borrower), payable directly or indirectly by Borrower,
whether outstanding on the date hereof or hereafter created, incurred, assumed
or guaranteed by Borrower, including, but not limited to: the principal of and
interest on all loans, letters of credit, lines of credit, other extensions of
credit, and all other indebtedness or obligations of Borrower provided that (i)
the instrument(s) evidencing and/or securing such obligation(s) shall include an
executed (senior) Security Agreement that grants a senior security interest in
the Collateral, and (ii) the holder of any such instrument of indebtedness
described herein has executed this Agreement or has agreed in writing to be
bound by its terms.



          2.          Senior Loan Documents.  Senior Loan Documents are all
documents that evidence, define, secure, underlie or accompany any Senior Debt
now or hereafter outstanding, which may include, but are not be limited to, the
following (the "Senior Loan Documents"):

 

a.

This Intercreditor and Standby Agreement (must be included);

 

b.

Promissory Note(s) (convertible or non-convertible) payable to the Senior
Lender(s);

 

c.

(senior) Security Agreement(s) with the Senior Lender(s);

 

d.

UCC-1 Financing Statements in favor of the Senior Lender(s); and

 

e.

Other documents, assignments, certificates, affidavits, assignments and/or
warranties or representations executed in addition to or in connection with the
issuance of Senior Loan Documents.



          Notwithstanding the foregoing, Senior Loan Documents must at least
include an executed (senior) Security Agreement that grants a senior security
interest in the Collateral and an executed version of this Agreement.



          3.          Issuance of Additional Senior Debt.  Borrower may issue
additional Senior Debt, provided however, such additional issuances must be
approved by the holders of a majority of the Senior Debt outstanding at the time
of such new issuance. Any additional Senior Debt issued by Borrower must conform
to the requirements of what constitutes Senior Debt as defined herein,
including, but not limited to, the requirement that any holder of Senior Debt
(now in existence or hereafter created) must execute this Agreement.



          4.          Priority of Liens.  Senior Lender(s) agree that at all
times, whether before, after or during the pendency of any bankruptcy,
reorganization or other insolvency proceeding involving Borrower, and
notwithstanding the priorities which would ordinarily result from the order of
the granting of any lien, or the order of filing of any financing statements or
mortgages, the priorities of the liens in favor of the Senior Lender(s) shall be
as follows:

 

a.

In the event of any distribution of the proceeds of any of the Collateral
covered by the Senior Loan Documents whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding involving the readjustment of the obligations
and indebtedness of Borrower, or the application of the assets of Borrower and
including without limitation, the payment or liquidation thereof, or as a result
of foreclosure of the Collateral, or the dissolution or winding up of Borrower's
business or the sale of the Collateral (except in the ordinary course of
business) or all or substantially all of Borrower's assets, all distributions of
proceeds of said assets or Collateral shall be first made to the Senior
Lender(s) pro rata with one another until the Borrower's obligations to the
Senior Lender(s) under the Senior Loan Documents are paid in full.



          Notwithstanding anything in this Agreement to the contrary, payments
made to any Senior Lender pursuant to the stated terms of any Senior Debt shall
not be construed as a distribution for purposes of this Section 4.



          5.          Conduct of Liquidation.  The Senior Lender(s), or any of
them, including holders of Senior Debt that are insiders or affiliates of the
Borrower, may conduct a foreclosure or liquidation of the Collateral in which
they have a lien pursuant to their respective loan documents subject, however,
to the following:

 

a.

Any Senior Lender(s) which conducts a foreclosure or liquidation may only do so
upon the prior written consent of the holders of a majority of the Senior Debt.

 

b.

The proceeds of any foreclosure or liquidation shall be distributed in
accordance with Section 4 above.

 

c.

Any party which conducts a foreclosure or liquidation shall, upon request,
provide any Senior Lender a written statement of the results of such foreclosure
or liquidation and the distribution of the proceeds thereof.

 

d.

The parties agree that the holders of Senior Debt hold a senior lien as to the
Collateral covered by the Senior Loan Documents and that they may not conduct a
foreclosure or liquidation without the prior written consent of the holders of a
majority of the Senior Debt, which any Senior Lender may withhold its individual
consent in the sole and absolute discretion of any such Senior Lender.

 

e.

Any Senior Lender may, in its sole discretion, accelerate or demand payment of
the Senior Debt held by such Senior Lender and may, with the prior written
consent of the holders of a majority of the Senior Debt, initiate or conduct a
liquidation, foreclose upon, realize upon, or exercise any of the Senior
Lender's rights, powers and remedies with respect to the Collateral. subject to
the requirements outlined herein.

 

f.

Senior Lender(s) each hereby waive any and all rights to require the other to
marshal the Collateral or any part thereof upon any foreclosure or liquidation
of any such Collateral, nor shall the Senior Lender(s) be required to first
pursue or otherwise realize upon any other collateral (unconnected to the
Collateral) and/or pursue its right under any guarantees of the Senior Debt. The
Senior Lender(s) do hereby reserve their right to pursue all remedies afforded
to them under the Senior Loan Documents without affecting their rights
hereunder.

 

g.

Any Senior Lender needing the prior written consent of a majority of the holders
within its class to take any particular action may count its own holdings within
such class when tabulating whether a majority has been obtained. In the case of
a Senior Lender (including a Senior Lender that is an insider or affiliate of
the Borrower) which individually holds a majority of the outstanding Senior Debt
such Senior Lender need not solicit any consents from any other Senior Lenders
before proceeding with any action that requires majority consent.



          6.          List of Senior Lenders.  Borrower shall maintain a list of
Senior Lenders which will promptly be made available upon written request to any
holder of Senior Debt ("Secured Creditor List"). By signing this Agreement all
parties hereto agree to maintain the Secured Creditor List in strict
confidentiality.



          7.          Distribution of Insurance/Eminent Domain Proceeds.  In the
event insurance or eminent domain proceeds are realized in any asset of the
Borrower in which more than one party has a lien, then the proceeds thereof
shall be distributed in accordance with provisions of Section 4 above.



          8.          Term.  This Agreement shall be irrevocable by Senior
Lender(s) until all indebtedness, obligations and liabilities of Borrower to
Senior Lender(s) have been paid and fully satisfied and all financing
arrangements between Borrower and Senior Lender(s) have been terminated.
Notwithstanding the foregoing, this Agreement may be terminated upon the
unanimous consent of the holders of Senior Debt and the Borrower, provided
however, in the case of the Borrower's rights hereunder succeeding or being
assigned to a receiver, custodian or trustee, then the agreement of such
receiver, custodian or trustee shall not be needed to terminate this Agreement
and only the unanimous consent of the holders of Senior Debt will be required to
terminate this Agreement at that time.



          9.          No Contest as to Liens.  Senior Lender(s) admit the
validity and perfection of the liens held by the other in the Collateral and
agree that so long as this Agreement shall not have terminated no party to this
Agreement shall contest in any judicial, administrative or other proceeding the
validity or perfection of such Senior Loan Documents or liens created thereby or
the priority accorded to such liens hereunder.



          10.          Additional Assurances.  In furtherance of protecting the
Collateral, or any portion thereof, any Senior Lender designated by a majority
of the holders of Senior Debt (including a Senior lender that is an insider or
affiliate of the Borrower) may take actions which include, but are not limited
to, placing Borrower's deposit accounts under the control of any such designated
Senior Lender. Any action taken by a designated Senior Lender intended to
protect the Collateral, but not foreclose on same Collateral, shall not require
any notification to the secured creditors if Borrower agrees in writing with the
actions being taken.



          11.          Successors and Assigns.  This Agreement shall be binding
upon, and shall insure to the benefit of, the parties hereto and their
respective successors and assigns. The term "Borrower" as used herein shall also
refer to the successors and assigns of the Borrower, including, without
limitation, a receiver, trustee, custodian or debtor-in-possession. The Senior
Lender(s) shall not sell, assign or transfer any of their interests in the
Senior Debt unless or until the buyer, assignee or transferee shall deliver to
Borrower an executed version of this Agreement, including any amendments hereto.



          12.          Intercreditor Agreement Prevails.  Notwithstanding
anything contained in any of the other Senior Loan Documents to the contrary, if
any terms of the other Senior Loan Documents or any other agreement or document
executed in conjunction therewith, conflicts with any provision contained in
this Agreement (which is one of the Senior Loan Documents) this Intercreditor
Agreement shall prevail and all disputes, conflicts or interpretations shall be
resolved in favor of this Intercreditor Agreement unless the affected parties
thereto agree in writing otherwise. The Senior Lenders understand and agree that
this Intercreditor Agreement may serve to create material modifications to any
of the other Senior Loan Documents and/or the terms contained therein, without
limitation.



          13.          Amendments.  This Intercreditor Agreement may be amended
at any time, and as many times, and in any manner, upon the written consent of
the holders of a majority of the Senior Debt, provided however, Section 12, 13
or 15(a) may not be amended without unanimous consent of the holders of Senior
Debt.

          

          14.          Notices.  Any party sending a notice, demand or other
communication must obtain an updated Secured Creditor List and deliver such
notices to all Senior Lenders named on the List that are entitled to such
notice. Any notice, demand and other communication required under this Agreement
shall be made in writing and shall be deemed satisfactorily given upon delivery
in hand, next business day if sent for delivery by commercial carrier, delivery
by Federal Express or other overnight courier services, or four (4) business
days after deposits in the United States mails, postage prepaid, by certified
mail, return receipt requested, addressed as follows:

 

If to the Senior Lender(s):

   

To the address and contact person named for each Senior Lender(s) contained in
the Secured Creditor List.

       

If to Borrower:

   

Execute Sports, Inc.
110 West 'C' Street, Suite 1300
San Diego, California 92101
Attn.: James R. Arabia



          15.          Relationship of Parties.

 

a.

The holders of a majority of the Senior Debt may agree, on behalf of all holders
of Senior Debt, to a compromise of all of the Senior Debt or any exchange or
restructuring of all the Senior Debt into any other security or instrument
issued by Borrower. Such compromise, exchange or restructuring agreed to by a
majority of the holders of Senior Debt shall be binding upon and have the same
effect upon all holders of Senior Debt, provided however, each holder of Senior
Debt must receive at least the same terms under any such compromise, exchange or
restructuring as every other holder of Senior Debt, unless a holder of Senior
Debt waives their right to equal treatment hereunder. For example; if the
holders of a majority of Senior Debt agreed to accept a compromise payment of 50
cents for every dollar owed to such holders of Senior Debt then all holders of
Senior Debt must accept such a compromise payment or if the holders of a
majority of Senior Debt agreed to accept new debt (whether senior or unsecured),
in exchange for the Senior Debt they own, having a face value of 50% of such
Senior Debt, then all holders of Senior Debt must accept such an exchange into
the new debt.

 

b.

By signing this Agreement each Senior Lender acknowledges that the holders of a
majority of the Senior Debt could agree to a compromise, exchange or
restructuring that would cause their Senior Debt to be materially compromised,
exchanged or restructured in the same way. Each Senior Lender signing this
Agreement hereby irrevocably and unconditionally indemnifies and holds harmless
any Senior Lender that has agreed to any compromise, exchange or restructuring
that effects the Senior Debt as a whole.

 

c.

Notwithstanding anything contained in this Agreement or any of the other Senior
Loan Documents, or any applicable state or federal law to the contrary, and in
addition to any other restrictions contained herein; Any Senior Lender(s) shall
not take any action or legal action of any kind to collect upon their Senior
Debt, including but not limited to, action to obtain a judgment for all or any
portion of any of their Senior Debt, without the express prior written consent
of the holders of a majority of the Senior Debt, which consent may be granted or
withheld in the sole and absolute discretion of each holder of Senior Debt.

 

d.

Each holder of Senior Debt may be paid interest and principal according to the
terms of their Senior Loan Documents. Nothing in this Agreement shall be
construed to require such payments be construed as distributions.



          16.          Sale of Assets, Liens.  Notwithstanding anything
contained in this Agreement or any of the other Senior Loan Documents, or any
applicable state or federal law to the contrary; any sale of Borrower's assets,
not made in the ordinary course of business (including the Collateral, or
portions thereof), and the disposition of proceeds therefrom, if any, shall be
deemed to have been done in accordance with the procedures outlined in this
Agreement if such asset sale was approved by the holders of a majority of the
Senior Debt, provided however, the distribution of proceeds, if any, may not be
done in any manner that is less favorable than a pro rata distribution among the
Senior Lenders.



          17.          Governing Law and Venue.  This Agreement is and shall be
governed by and construed and enforced in accordance with the laws of the State
of California without application of conflict of laws principles. Sole and
proper venue and jurisdiction for any dispute arising out of or relating to this
Agreement shall be San Diego County Superior Court in San Diego, California.



          18.          JURY TRIAL WAIVER.  SENIOR LENDER(S) HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY SENIOR LENDER(S)
MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO. ALL PARTIES HERETO REPRESENT
AND WARRANT THAT NO REPRESENTATIVE OR AGENT OF THE OTHER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SENIOR LENDER(S) WILL NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS RIGHT TO JURY TRIAL WAIVER. BORROWER AND EAC
SENIOR LENDER ACKNOWLEDGE THAT THEY HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND TO ALLOW SENIOR LENDER(S) TO MAINTAIN A LIEN IN CERTAIN PROPERTY
OF BORROWER BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.



          19.          No Third Party Beneficiaries.  Nothing contained in this
Agreement shall be deemed to indicate that this Agreement has been entered into
for the benefit of any person other than the parties hereto.



          20.          Section Titles.  The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not part of the agreement between the parties hereto.



          21.          Confidentiality.  The Parties agree to keep the terms and
existence of this Agreement strictly confidential unless required to be
disclosed by operation of law.



          22.          Severability.  Should any one or more of the provisions
of this Agreement be determined to be illegal or unenforceable, such
provision(s) shall (i) be modified to the minimum extent necessary to render it
valid and enforceable, or (ii) if it cannot be so modified, be deemed not to be
a part of this Agreement and shall not affect the validity or enforceability of
the remaining provisions.



          23.          Entire Agreement.  This Agreement fully and completely
expresses the entire agreement between the parties hereto with respect to the
subject matter hereof. There are no writings, conversations, representations,
warranties, or agreements, which the parties intend to be a part hereof except
as expressly set forth in this Agreement or to be set forth in the instruments
or other documents delivered or to be delivered hereunder. This Agreement
represents the entire agreement between the parties hereto and supersedes any
and all previous written or oral agreements or discussions between the parties
and any other person or legal entity concerning the transactions contemplated
herein.



          24.          Gender and Number.  Wherever the context so requires, all
words used in the singular shall be construed to include the plural, and vice
versa, and words of any gender shall include any other gender.



          25.          Further Assurances.  Each party shall perform or cause to
be performed any further acts and execute and deliver any documents that may be
reasonably necessary or advisable to carry out the provisions of this Agreement.



 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 

          26.          Counterparts/Facsimile Signatures.  This Agreement may be
executed in one or more counterparts, each of which when so signed shall be
deemed to be an original, and such counterparts together shall constitute one
and the same instrument. In lieu of the original, a facsimile transmission or
copy of the original shall be as effective and enforceable as the original.



          IN WITNESS WHEREOF, the parties have entered into this Intercreditor
and Standby Agreement as of the date first written above.



BORROWER:



Execute Sports, Inc.,
a Nevada corporation



 

By:  ______________________________________
     James R. Arabia, Chairman and CEO



 

 

SENIOR LENDER:



Dutchess Private Equities Fund LP,
a Cayman Islands exempt company



 

By:  ______________________________________
     Douglas H. Leighton, Director



 

 





 

EXHIBIT A



 

ASSETS



          All of the following properties, assets and rights of the Debtor,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof:



          All cash and deposit accounts and personal and fixture property of
every kind and nature including, without limitation, all furniture, fixtures,
equipment, raw materials, inventory, other goods, accounts, contract rights,
rights to the payment of money, insurance refund claims and all other insurance
claims and proceeds, tort claims, chattel paper, documents, instruments,
securities and other investment property, deposit accounts, rights to proceeds
of letters of credit and all general intangibles including, without limitation,
all tax refund claims, license fees, patents, patent applications, trademarks,
trademark applications, trade names, copyrights, copyright applications, rights
to sue and recover for past infringement of patents, trademarks and copyrights,
computer programs, computer software, engineering drawings, service marks,
customer lists, goodwill, and all licenses, permits, agreements of any kind or
nature pursuant to which the Debtor possesses, uses or has authority to possess
or use property (whether tangible or intangible) of others or others possess,
use or have authority to possess or use property (whether tangible or
intangible) of the Debtor, and all recorded data of any kind or nature,
regardless of the medium of recording, including, without limitation, all
software, writings, plans, specifications, formulations and schematics.



          The Debtor acknowledges and agrees that, in applying the law of any
jurisdiction that at any time enacts all or substantially all of the uniform
provisions of revised Article 9 of the Uniform Commercial Code approved by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and contained in the 1999 Official Text of the Uniform Commercial
Code ("Revised Article 9"), the foregoing collateral description covers all
assets of the Debtor.



 



